In the Missouri Court of Appeals
             Eastern District
MARCH 29, 2016


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED102182    MICHAEL M. PENNELL, APP V STATE OF MISSOURI,
     RES

2.   ED102481 STATE OF MISSOURI, RES V RALPH H. CATO, APP

3.   ED102856 MARIO HAWKINS, APP V STATE OF MISSOURI, RES

4.   ED102904 M.C., APP V DIRECTOR OF REVENUE, RES

5.   ED102908 STATE OF MISSOURI, RES V DERRICK BARNES, APP

6.   ED102979 JOHN DONLEY, APP V STATE OF MISSOURI, RES

7.   ED103205 EDMUND VOGEL, APP V SECOND INJURY FUND, RES